Title: Arthur Lee to Franklin and Silas Deane, 26 February 1777
From: Lee, Arthur
To: Franklin, Benjamin,Deane, Silas


Dear Sirs
Victoria, Feby. 26th 1777.
I am thus far safe on my journey, which by the spur of six pistoles more I am to finish two days sooner than was at first agreed. Therefore if no accident happens, I shall reach my destination on the 6th. of next month.
In the Committee’s Letter of the 23d Ocr. to me, it is said we are to negotiate with other Nations agreable to certain plans and Instructions transmitted to Mr. D. I have none with me, nor do I remember to have seen any, but those which relate expressly to France, and that plan has been already transmitted where I am going. Nothing is more likely than that I shall be asked, what I have to propose particularly relative to this meridian. This question was put to us on our first visit to Comprenez-vous. But the same answer will not serve here. Therefore I must entreat you to favor me with your ideas upon this particular. What alterations you think woud be proper in that plan when applyd to this country. It is best to be prepared for every favorable moment that may offer. This must plead my pardon for urging as speedy an Answer, as possible. It woud greive me to be put to the alternative, of letting a favorable opportunity pass unembracd; or hazarding a measure, of so much moment to the public, upon my weak judgment, and very limited information. With my best wishes for your health and success and begging to be remembered kindly to our friends I have the honor to be, Dear Sirs, with the greatest esteem, your most Obedient Servant
Arthur Lee

P.S. I write in my Chaise, from which I dare not get out for fear of the civilities of certain four-leggd Animals; which are as troublesome here, as those of the twoleggd ones are elsewhere. Dr. F. will be so good as not to forget the Covers of my Letters in future.

 
Addressed: To / The Honble / Benjamin Franklin & Silas Deane Esqrs
Notations: Mr Lee / Arthur Lee to BF and SD. Victoria 26. Feb 1777.
